UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30951 SILVERGRAPH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 67-0695367 (I.R.S. Employer Identification No.) One America Plaza, 600 West Broadway, Suite 700, New York, New York (Address of principal executive offices) 90067-0000 (Zip Code) Registrant’s telephone number, including area code: (212) 980-9400 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ X] No [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ] No [ ] Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filed [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [X] No [] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2014 was approximately $173,000. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [X] No [ ] Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.The number of shares outstanding of the registrant’s common stock as of July 31, 2015 was 2,971,154. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. Table of Contents FORM10-K For the Year Ended December31, 2014 INDEX Page PARTI Item1. Business 2 Item1A. Risk Factors 3 Item1B. Unresolved Staff Comments 5 Item2. Properties 5 Item3. Legal Proceedings 5 Item4. Mine Safety Disclosures 5 PARTII Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item6. Selected Financial Data 8 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item7A. Quantitative and Qualitative Disclosures about Market Risk 11 Item8. Financial Statements and Supplementary Data 11 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item9A. Controls and Procedures 12 Item9B. Other Information 12 PARTIII Item10. Directors, Executive Officers and Corporate Governance 13 Item11. Executive Compensation 15 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item13. Certain Relationships and Related Transactions, and Director Independence 16 Item14. Principal Accounting Fees and Services 17 PARTIV Item15. Exhibits, Financial Statement Schedules 18 Signatures 19 -i- Table of Contents In this annual report the words "we," "us," "our," and the "Company" refer to Silvergraph International, Inc. and New Era Studios, Inc. (as statutory successor in interest to Silvergraph LGT, LLC), our dissolved subsidiary. FORWARD LOOKING STATEMENTS When used in this report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 regarding events, conditions, and financial trends that may affect the Company’s future plans of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Statements made in this Form 10-K thatare not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent our best judgment as to what may occur in the future. These forward-looking statements include our plans and objectives for our future growth, including plans and objectives related to the consummation of acquisitions and future private and public issuances of our equity and debt securities. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this Form 10-K will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, you should not regard the inclusion of such information as our representation or the representation of any other person that we will achieve our objectives and plans. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. -1- Table of Contents PART I ITEM 1. BUSINESS Historical Development On June 23, 2006, Silvergraph International and New Era, formerly a Nevada corporation and successor in interest by merger to Silvergraph LGT, LLC, a Delaware limited liability company, executed an Agreement and Plan of Share Exchange (the “Share Exchange”), pursuant to which the shareholders of New Era exchanged their issued and outstanding shares of New Era common stock for shares of restricted Silvergraph International common stock. Effective as of June 23, 2006 New Era, now dissolved, became our wholly-owned subsidiary. We treated this transaction as a recapitalization for accounting purposes, with New Era deemed the accounting acquirer and Silvergraph International the legal acquirer. On December 5, 2008, stockholders holding a majority of shares entitled to vote authorized by written consent a reverse stock split of the Company’s outstanding common stock in the range of from 1:30 to 1:66, as determined in the sole discretion of the Board of Directors. On February 24, 2009, the Board of Directors authorized by written consent to effect a 1-for-66 reverse split of the Company’s issued and outstanding shares. The reverse stock took effect at the open of business on March 24, 2009. Our Business Since 2009, we have been relatively inactive, after deciding to wind up the business of our subsidiary, New Era.Up until 2009, through our operating subsidiary, New Era, we developed and distributed wall art to the U.S. mass wall art market. In 2012, we dissolved New Era.We are continuing to pursue and evaluate strategies to enhance shareholder value including the merger with a private operating company. We continue to take steps to lower our operating costs in order to manage our working capital needs. However, we cannot guarantee that these actions will ensure our continued operations. We plan to attempt to locate and negotiate with a business entity for the merger of that target company into our company. In certain instances, a target company may wish to become a subsidiary of our company or may wish to contribute assets to our company rather than merge. No assurances can be given that we will be successful in locating or negotiating with any target company.As a publicly-traded, reporting company under the Securities Exchange Act of 1934, as amended, we provide a method for a foreign or domestic private company to become a public, reporting company whose securities are qualified for trading in the United States secondary market. The selection of a business opportunity in which to participate is complex, extremely risky and will be made by our management in the exercise of its business judgment. There is no assurance that we will be able to identify and acquire any business opportunity which will ultimately prove to be beneficial to our company and shareholders. Because we have no specific business plan or expertise, our activities are subject to several significant risks. In particular, any business acquisition or participation we pursue will likely be based on the decision of management without the consent, vote, or approval of our shareholders. Employees We currently have one part-time employee. We believe that our employee relations are good. We intend to continue to conduct business primarily using our employee and consultants. However, some consultants may become employees in the future. We have no union employees. -2- ITEM 1A. RISK FACTORS The business, financial condition and operating results of Silvergraph International could be adversely affected by any of the following factors, in which event the value of the equity securities of Silvergraph International could decline, and investors could lose part or all of their investment. The risks and uncertainties described below are not the only ones that we face. Additional risks and uncertainties not presently known to management, or that management currently thinks are immaterial, may also impair future business operations. For purposes of the discussion of the following risk factors, references to “we” and “our” include, unless otherwise indicated, Silvergraph International, Inc. We have a history of losses, nominal historical operating results, and currently do not have any operations. We have, from inception through December 31, 2014, incurred an accumulated deficit of $6,940,746. We have not been engaged in active business operations since 2009, although we continue to explore potential business combinations. If we re-start operations, our results will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We can give no assurance that we will operate on a profitable basis which may lead to the entire loss of an investment in our common stock. Due to the nature of our business, an investment in our securities is highly speculative. We have not realized a profit from our historical operations and there is little likelihood that we will realize any profits in the short or medium term. In addition, our independent registered public accountants have raised substantial doubts in connection with their opinion related to our audited financial statements as to our ability to continue as a going concern. We expect to continue to incur administrative and, should we re-start operations, operating costs. Consequently, we expect to incur operating losses and negative cash flows until we restart operations and are profitable, or, until we locate and enter into another business that operates profitably, of which there is no assurance. We have had negative cash flows from operations since inception. We will require significant additional financing, the availability of which cannot be assured, and if we are unable to obtain such financing, our business may fail. To date, we have had negative cash flows from operations and have depended on sales of our equity securities and debt financing to meet our cash requirements. Our ability to restart the business or enter into another business through merger or otherwise will be dependent upon our ability to raise significant additional financing. If we are unable to obtain such financing, we will not be able to fully develop our business. In addition, our independent registered public accountants have raised substantial doubts in connection with their opinion related to our audited financial statements as to our ability to continue as a going concern. We may not be able to obtain additional equity or debt financing on acceptable terms as required. Even if financing is available, it may not be available on terms that are favorable to us or in sufficient amounts to satisfy our requirements. If we require, but are unable to obtain, additional financing in the future, we may be unable to implement our business plan and our growth strategies, respond to changing business or economic conditions, withstand adverse operating results and compete effectively. -3- Our Board of Directors has not made a determination of fairness regarding related-party transactions. Our Board of Directors has entered into loan transactions with certain persons who are now principal shareholders pursuant to amendments to the original loan transaction. (See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation – Convertible Promissory Notes). Our Board of Directors has not made a determination as to whether these related-party transactions were made on terms no less favorable than terms we could have obtained from unaffiliated third parties. Our Board of Directors has adopted a policy that any future transactions between us and our officers, directors or principal stockholders will require the approval of a majority of the disinterested directors and will be on terms no less favorable than we could obtain from an unaffiliated third party. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act could lead to loss of investor confidence in our reported financial information. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to furnish a report by our management on our internal control over financial reporting. If we cannot provide reliable financial reports or prevent fraud, then our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our stock could drop significantly. In order to achieve compliance with Section 404 of the Act within the prescribed period, we have engaged in a process to document and evaluate our internal control over financial reporting, which has been challenging. If we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to helping prevent financial fraud. If we issue additional shares in the future, it will result in dilution for our existing shareholders. Our articles of incorporation authorize the issuance of up to 100,000,000 shares of common stock. Our Board of Directors may choose to issue some or all of such shares to acquire one or more businesses or to provide additional financing in the future. The issuance of any such shares will result in a reduction of the book value and market price of the outstanding shares of our common stock. If we issue any such additional shares, such issuance will cause a reduction in the proportionate ownership and voting power of all current shareholders. The Securities and Exchange Commission's penny stock regulations may restrict trading of our stock, which may limit a stockholder's ability to buy and sell our stock. The Securities and Exchange Commission (the “SEC”) has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. The penny stock rules, which initially govern our securities, impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual incomes for the last two years and anticipated incomes for this year exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. A broker-dealer must provide to a customer orally or in writing the bid and offer quotations, and the -4- broker-dealer and salesperson compensation information prior to effecting the transaction. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. FINRA sales practice requirements may also limit a stockholder's ability to buy and sell our stock. In addition to the penny stock rules, the Financial Industry Regulatory Authority (“FINRA,” formerly the NASD) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit an investor’s ability to buy and sell our stock and may have an adverse effect on the market for our shares. Our common stock is illiquid and factors unrelated to our operations may negatively impact the price of our common stock. Our common stock currently trades on a limited basis on the OTC Bulletin Board. Trading of our stock through the OTC Bulletin Board is frequently very thin and highly volatile. There can be no assurances that a sufficient market will develop in the stock, in which case it could be difficult for shareholders to sell their stock. The market price of our common stock could fluctuate substantially due to a variety of factors, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS There have been no events which are required to be reported under this Item. ITEM 2. PROPERTIES We do not currently own or lease any properties. ITEM 3. LEGAL PROCEEDINGS No legal proceedings are threatened or pending against us or any of our officers or directors. Further, none of our officers, directors or affiliates are parties against us or have any material interests in actions that are adverse to the Company’s interests. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. -5- Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently listed on the OTC Bulletin Board under the symbol “SVGP.” The common stock is highly illiquid with only sporadic trading, at a current price of $0.17 per share. The following table sets forth the high and low transaction price for each quarter within the fiscal years ended December 31, 2013 and 2014, as provided by the Nasdaq Stock Markets, Inc.The information reflects prices between dealers, and does not include retail markup, markdown, or commissions, and may not represent actual transactions. Fiscal Year Ended Bid Prices December 31, Period High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Our shares are subject to Section 15(g) and Rule 15g-9 of the Securities and Exchange Act, commonly referred to as the “penny stock” rule. The rule defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. The rule provides that any equity security is considered to be a penny stock unless that security is: ● registered and traded on a national securities exchange meeting specified criteria set by the SEC; ● issued by a registered investment company; ● excluded from the definition on the basis of price (at least $5.00 per share) or the issuer’s net tangible assets. Trading in the penny stocks is subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors. Accredited investors, in general, include certain institutional investors and individuals with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of our securities and must have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the security. Finally, monthly statements must be sent to the purchaser disclosing recent price information for the penny stocks. Consequently, these rules may restrict the ability of broker-dealers to trade or maintain a market in our common stock and may affect the ability of shareholders to sell their shares. -6- Holders As of July 31, 2015, there were approximately 150 shareholders of record holding 2,971,154 shares of common stock. The holders of common stock are entitled to one vote for each share held of record on all matters submitted to a vote of stockholders. Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Dividends We have not paid, nor declared, any dividends since our inception and do not intend to declare any such dividends in the foreseeable future. Our ability to pay dividends is subject to limitations imposed by Nevada law. Under Nevada law, dividends may be paid to the extent that a corporation’s assets exceed its liabilities and it is able to pay its debts as they become due in the usual course of business. Securities Authorized Under Equity Compensation Plans The following table lists the securities authorized for issuance under any equity compensation plans approved by our shareholders and any equity compensation plans not approved by our shareholders as of December 31, 2014. This chart also includes individual compensation agreements. EQUITY COMPENSATION PLAN INFORMATION Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 $ 0 Equity compensation plans not approved by security holders 0 $ Total 0 $ Stock Option Plan Our Board of Directors approved a stock option plan on June 26, 2006. The purpose of the 2006 stock option plan is to promote our interests by attracting key employees and directors, providing each of our key employees and directors with an additional incentive to work to increase the value of our common stock and providing key employees and directors with a stake in our future, which corresponds to the stake of the stockholders. Our Board reserved for issuance a total of 15,152 shares of common stock under the 2006 stock option plan. We have not granted any options to date. Our Board, in approving the 2006 stock option plan, has recommended that the shareholders approve this 2006 stock option plan. The stock option plan has not been approved by the Company’s shareholders. -7- Each stock option granted under the 2006 stock option plan will entitle the holder to purchase the number of shares of common stock specified in the grant at the purchase price specified. The 2006 stock option plan authorizes the Compensation Committee to grant: ● incentive stock options within the meaning of Section 422 of the Internal Revenue Code to key employees, and ● non-qualified stock options under the Internal Revenue Code to key employees or non-employee directors. If an option granted under the 2006 stock option plan expires, is cancelled or is exchanged for a new option before a holder exercises the option in full, the shares reserved for the unexercised portion of the option will become available again for use under the 2006 stock option plan. Shares underlying an option that a holder surrenders and shares used to satisfy an option price or withholding obligation will not again become available for use under the 2006 stock option plan. Recent Sales of Unregistered Securities None. Issuer Purchase of Securities None. ITEM 6. SELECTED FINANCIAL DATA Years ended December 31 SUMMARY OF BALANCE SHEET Cash and cash equivalents $ $ Total current assets Total assets Total current liabilities Total liabilities Accumulated deficit ) ) Total stockholders’ deficit $ ) $ ) SUMMARY OF OPERATING RESULTS Revenues, net $ - $ - Cost of sales - - Gross profit - - Total operating expenses Operating loss ) ) Other expenses, net ) ) Net loss $ ) $ ) Net loss per share $ ) $ ) -8- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Executive Overview Since 2009 we have been largely inactive except for efforts to sell assets and to seek a possible business combination. In 2012 we dissolved New Era; however, we are continuing to pursue and evaluate strategies to enhance shareholder value including the merger with a private company in industries outside the art and printing industries. We continue to take steps to lower our operating costs and manage our working capital needs. However, we cannot guarantee that these actions will ensure our continued existence. Liquidity and Capital Resources We derived our primary source of funds during the twelve months ended December 31, 2014 from the sale of additional debt securities. Working capital as of December 31, 2014 was negative $521,551 as compared to negative working capital of $10,074 as of December31, 2013. The cash balance at December 31, 2014 was $1,310 compared to $2,636 at December31, 2013. Net cash used in operating activities was $38,226 for the twelve months ended December 31, 2014, as compared to $29,241 for the twelve months ended December 31, 2013. During each period presented, we used net cash principally to fund our net losses. Net cash provided by financing activities was $36,900 during the twelve months ended December 31, 2014, as compared to net cash provided by financing activities of $29,500 for the twelve months ended December 31, 2013.Net cash provided by financing activities during 2014 was principally related to the issuance of promissory notes. We have suffered recurring losses from operations and have an accumulated deficit of approximately $6,940,746 at December 31, 2014. Additionally, as of December 31, 2014, we had cash and cash equivalents of $1,310. Primarily as a result of our recurring losses and our lack of liquidity, we have received a report from our independent registered public accountants for our financial statements for the year ended December 31, 2014 that includes an explanatory paragraph describing the uncertainty as to our ability to continue as a going concern. To continue our operations and to grow our current operations and to make acquisitions, if any, under our current business model during the next twelve months, we will need to secure additional working capital, by way of equity or debt financing, or otherwise. After this twelve month period, we may need additional financing for working capital, and in the case of acquisitions for payment of seller notes and future earned cash to sellers of acquired companies. There can be no assurance that we will be able to secure sufficient financing or on terms acceptable to us. If adequate funds are not available on acceptable terms, we would need to delay, limit or eliminate some or all of our proposed operations, and we may be unable to successfully promote our products or develop new or enhanced products or prosecute acquisitions, any of which could lower our revenues and net income, if we achieve profitability in the future. If we raise additional funds through the issuance of convertible debt or equity securities, the percentage ownership of our current stockholders is likely to be diluted, unless some of our current stockholders were to invest in subsequent convertible debt or equity financings, and some of the newly issued securities may also have rights superior to those of the common stock. Additionally, if we issue or incur debt to raise funds, we may be subject to limitations on our operations. -9- Convertible Promissory Notes In August 2012, the Company and the note holders agreed to consolidate the Former Notes, and as a result, the Former Notes were cancelled and the Company issued a new note (the “Consolidated Note”) for $350,600.The Consolidated Note is secured by all of the Company’s assets, bears interest at a rate of 7% per annum and matures on December 31, 2014. The Company is currently in discussions to extend the maturity date of the Consolidated Note.Effective May 19, 2014, the Consolidated Note was amended to limit the number of shares into which the Convertible Note and related accrued interest can be converted. The aggregate maximum number of shares issuable for conversion was limited to 96,261,250 shares, which represents $385,045 of note principal and accrued interest at the stated conversion price of $0.004 per share. Any balance of note principal and accrued interest in excess of $385,045 will never be convertible into shares of the Company’s common stock unless the authorized shares of the Company are increased.At December 31, 2014, $385,045 of the Consolidated Note and accrued interest were convertible at a rate of $0.004 per share into 96,261,250 shares of the Company’s common stock, and the balance of $18,800 will never be convertible into shares of the Company’s common stock.At December 31, 2014 and 2013, total outstanding balance of principal and accrued interest was $403,845 and $378,845, respectively. Promissory Notes On April 26, 2012, the Company issued its unsecured Promissory Note (the “Note”) to private investors for $33,000.The Note is unsecured and accrues interest of 5% per annum payable upon maturity.During 2014, the Company received an additional $36,900 of proceeds under the Note.Effective April 20, 2014, the maturity date of the Note was extended from April 26, 2014, to December 31, 2015.At December 31, 2014 and 2013, the amount due under the promissory note totaled $108,500 and $67,600 including accrued interest of $9,100 and $5,100, respectively. Results of Operations for Years ended December 31, 2014 and 2013 Revenues.We had no revenues during the years ended December 31, 2014 and 2013.We continue to explore new opportunities that will generate revenue and enhance shareholder value. Gross profit. We had no revenues and therefore no costs of revenues for the years December 31, 2014 and 2013, respectively. Operating expenses.Operating expenses consist mainly of legal and accounting expenses.Operating expenses decreased by $3,965 to $36,032 for the year ended December 31, 2014 versus $32,067 for the year ended December 31, 2013. Other expense.Other expense principally consists of interest and financing expense related to outstanding debt and shares issuances. We had interest expense of $29,000 for the year ended December 31, 2014, compared to interest expense of $27,400 for the year ended December 31, 2013.The change in balance or increase in interest expense of $1,600 related primarily to the increase in debt levels. Net Loss.Our net loss for the year ended December 31, 2014 was $65,032 compared to loss of $59,467 for the year ended December 31, 2013.The difference was attributable to the aforementioned lack of revenue, increased operating expense, and increased interest expense as discussed above. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires us to make judgments, assumptions and estimates that affect the amounts reported. Note1 of the Notes to Consolidated Financial Statements describes the significant accounting policies used in the preparation of the consolidated financial statements. Certain of these significant accounting policies are considered to be critical accounting policies, as defined below. On a regular basis, we review the accounting policies we use in reporting our financial results. -10- A critical accounting policy is one that is both material to the presentation of our financial statements and requires us to make difficult, subjective or complex judgments that could have a material effect on our financial condition and results of operations. Specifically, critical accounting estimates have the following attributes: ● we have to make assumptions about matters that are highly uncertain at the time of the estimate; and ● different estimates we could reasonably have used, or changes in the estimate that are reasonably likely to occur, would have a material effect on our financial condition or results of operations. We cannot make estimates and assumptions about future events or determine their effects with certainty. We base our estimates on historical experience and on various other assumptions that we believe to be applicable and reasonable under the circumstances. These estimates may change as new events occur, as we obtain additional information and as our operating environment changes. These changes have historically been minor and we have included them in the financial statements as soon as they became known. In addition, we periodically face uncertainties, the outcomes of which are not within our control and we will not know for prolonged periods of time. Based on a critical assessment of our accounting policies and the underlying judgments and uncertainties affecting the application of those policies, we believe that our combined financial statements are fairly stated in accordance with accounting principles generally accepted in the United States of America, and present a meaningful presentation of our financial condition and results of operations. We believe that the following are our critical accounting policies: Stock-Based Compensation The Company periodically issues stock options and warrants to employees and non-employees in non-capital raising transactions for services and for financing costs. The Company accounts for stock option and warrant grants issued and vesting to employees based on the authoritative guidance provided by the Financial Accounting Standards Board whereas the value of the award is measured on the date of grant and recognized over the vesting period. The Company accounts for stock option and warrant grants issued and vesting to non-employees in accordance with the authoritative guidance of the Financial Accounting Standards Board whereas the value of the stock compensation is based upon the measurement date as determined at either a) the date at which a performance commitment is reached, or b) at the date at which the necessary performance to earn the equity instruments is complete. Non-employee stock-based compensation charges generally are amortized over the vesting period on a straight-line basis. In certain circumstances where there are no future performance requirements by the non-employee, option grants are immediately vested and the total stock-based compensation charge is recorded in the period of the measurement date. The fair value of the Company's stock options and warrants grant is estimated using the Black-Scholes option pricing model, which uses certain assumptions related to risk-free interest rates, expected volatility, expected life of the stock options or warrants, and future dividends. Compensation expense is recorded based upon the value derived from the Black-Scholes option pricing model, and based on actual experience. The assumptions used in the Black-Scholes option pricing model could materially affect compensation expense recorded in future periods. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our financial statements appear at the end of this report beginning with the Index to Financial Statements on page F-1. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have not had a change in, or disagreement with, our independent registered public accounting firm for the past two fiscal years. -11- ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Under the supervision and with the participation of our management, including ourChief Executive Officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Securities and Exchange act of 1934Rules 13a-15(f), for the period ended December 31, 2014. Based on this evaluation, our Chief Executive Officer concluded that our disclosure controls and procedures were effective as of December 31, 2014. Management’s Annual Report on Internal Control over Financial Reporting Our Chief Executive Officer and Chief Financial Officer are responsible to design or supervise a process to be effected by our Board of Directors that provides reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The policies and procedures include: ● maintenance of records in reasonable detail to accurately and fairly reflect the transactions and dispositions of assets, ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of management and directors, and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of assets that could have a material effect on our financial statements. For the year ended December 31, 2014, management has relied on the framework of the Committee of Sponsoring Organizations of the Treadway Commission (COSO), to evaluate the effectiveness of our internal control over financial reporting and based upon that framework, management has determined that our internal control over financial reporting is effective. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Our management determined that there were no changes made in our internal controls over financial reporting during the fourth quarter of 2014 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. This annual report does not include, and is not required to include, an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the our registered public accounting firm pursuant to rules of the SEC that permit the company to provide only management’s report in this annual report. ITEM 9B. OTHER INFORMATION None. -12- Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The following table sets forth the name, age, position and office term of each of our executive officers and directors. The number of directors is currently fixed at five. The initial terms of office of our directors will expire upon the election and qualification of directors at our next annual meeting of stockholders. All directors serve until the next annual stockholders meeting or until their successors are duly elected and qualified. All officers serve at the discretion of the Board of Directors. Name Age Position Term of Director Jason Adelman (1) 46 Chief Executive Officer, Chief Financial Officer, Secretary and Director May 28, 2015 until our next annual meeting James R. Simpson (1) 45 Former Chief Executive Officer, Chief Financial Officer, Secretary and Director From June 2006 until May 28, 2015. On May 28, 2015, the Company’s Board of Directors approved the resignation of James R. Simpson, as the Company’s Director, Chief Executive Officer, Chief Financial Officer and Secretary.The Company’s Board of Directors approved Jason Adelman as a Director and he was also appointed to fill the vacant positions of Chief Executive Officer, Chief Financial Officer and Secretary. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires the Company’s directors and executive officers and persons who own more than ten percent of a registered class of the Company’s equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of common stock and other equity securities of the Company.Officers, directors and greater than ten percent shareholders are required by SEC regulations to furnish the Company with copies of all Section 16(a) forms they file. During the most recent fiscal year, to the Company’s knowledge, the following delinquencies occurred: Name No. of Late Reports No. of Transactions Reported Late No. of Failures to File 0 0 0 0 0 0 Code of Ethics We adopted a Code of Ethics for the Chief Executive Officer, the President and Financial Executives in June 2006.Upon written request we will provide a copy of the Code of Ethics to any person without charge. Address your request to: Shareholder Communications Silvergraph International, Inc. -13- Committees In June 2006 our Board of Directors considered establishing an audit, nominating and compensation committee; however, the Board decided to delay such action until the Company seeks listing on the Nasdaq Stock Market and/or these committees are required by regulation. Therefore, we do not currently have an audit committee; accordingly, we do not have an audit committee financial expert serving on an audit committee. ITEM 11. EXECUTIVE COMPENSATION Executive Officers and Directors The following tables set forth certain information about compensation paid, earned or accrued for services by (i) the Company’s Chief Executive Officer and (ii) all other executive officers who earned in excess of $100,000 in the years ended December 31, 2014, 2013, and 2012 (“Named Executive Officers”): Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation All Other Compensation Total Jason Adelman (1) CEO, CFO, Secretary and Director - James R. Simpson (1) - Former CEO, CFO, and Secretary - On May 28, 2015, the Company’s Board of Directors approved the resignation of James R. Simpson, as the Company’s Director, Chief Executive Officer, Chief Financial Officer and Secretary.The Company’s Board of Directors approved Jason Adelman as a Director and he was also appointed to fill the vacant positions of Chief Executive Officer, Chief Financial Officer and Secretary. Employment Contracts We currently do not have written employment agreements with our executive officers.On April 11, 2008, William W. Lee and James R. Simpson terminated their employment agreements with New Era.The Termination Agreement provided that each executive’s unpaid salary as of the date of the agreement would remain an outstanding obligation on the books and records of the Company until the salary was paid or Silvergraph International merged with a separate company unaffiliated with any of the executives.In the case of a merger each executive’s unpaid salary would be converted into common stock at $5.28 per share. -14- Director Compensation We do not have any standard arrangement for compensation of our directors for any services provided as director, including services for committee participation or for special assignments.The following table sets forth director compensation as of and for 2014: Name Fees Earned or Paid in Cash ($) Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) James R. Simpson -0- -0- -0- -0- -0- -0- -0- Outstanding Equity Awards at Fiscal Year-End The following table sets forth certain information concerning outstanding stock awards held by the Named Executive Officers on December 31, 2014: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) James R. Simpson -0- -0- -0- N/A N/A -0- -0- -0- -0- -15- ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Beneficial Ownership The following table sets forth as of July 31, 2015, the name and the number of shares of our common stock, par value, $0.001 per share, held of record or beneficially by each person who held of record, or was known by the Company to own beneficially more than 5% of the 2,971,154 issued and outstanding shares of our common stock, and the name and shareholdings of each director and of all officers and directors as a group. CERTAIN BENEFICIAL OWNERS Title of class Name and address of beneficial owners Amount and nature of beneficial owner Percent of class (1) Common Antaeus Capital Partners, LLC 1875 Century Park East, Ste. 1460 Los Angeles, CA 90067 % Common Ideal Growth LLC 2855 Cottonwood Pkwy #340 Salt Lake City, UT 84121 % Common Thomas G. Schuster 1421 West Westport Circle MeQuon, WI 53092 % MANAGEMENT Title of class Name and address of beneficial owners Amount and nature of beneficial owner Percent of class (1) Common James R. Simpson* % (*) Former Officer and/or director. 22541 Parkfield, Mission Viejo, CA ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Related Party Transactions (See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation -– Convertible Promissory Notes). Director Independence We do not have any independent directors serving on our Board of Directors. -16- ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fee The aggregate fees billed for each of the last two fiscal years for professional services rendered by the independent registered public accounting firm for the audit of Silvergraph International’s annual financial statement and review of financial statements included in our periodic reports and services normally provided by the accounting firm in connection with statutory and regulatory filings or engagements were $12,400 for fiscal year ended 2014 and $15,594 for fiscal year ended 2013. Audit-Related Fees We did not have fees for other audit related services for fiscal years ended 2014 and 2013. Tax Fees We did not have fees for tax compliance, tax advice and tax planning for the fiscal years 2014 and 2013. All Other Fees There were no other aggregate fees billed in either of the last two fiscal years for products and services provided by the independent registered public accounting firm, other than the services reported above. Pre-approval Policies We do not have a standing audit committee currently serving and as a result our Board of Directors performs the duties of an audit committee. Our Board of Directors evaluates and approves, in advance, the scope and cost of the engagement of an accounting firm before the accounting firm renders audit and non-audit services. We do not rely on pre-approval policies and procedures. -17- Table of Contents PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)(1)Financial Statements For a list of financial statements and supplementary data filed as part of this Annual Report, see the Index to Financial Statements beginning at page F-1 of this Annual Report. (a)(2)Financial Statement Schedules We do not have any financial statement schedules required to be supplied under this Item. (a)(3)Exhibits Refer to (b) below. (b) Exhibits 3.1(i) Articles of Incorporation (Incorporated by reference to Exhibit 3.1(i) to Form 10-SB filed on July 6, 2000) 3.1(ii) Amendment to Articles of Incorporation (Incorporated by reference to Exhibit 3.1(ii) to Form 8-K filed on June 23, 2006) 3.1(iii) Amended and Restated Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to Form 8-K filed on March 24, 2009) Bylaws (Incorporated by reference to Exhibit 3.3 to Form 10-SB filed on July 6, 2000) Code of Ethics (Incorporated by reference to Exhibit 14.1 to Form 8-K filed on June 26, 2006) 21 Subsidiaries of Silvergraph Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer Chief Executive Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Chief Financial Officer Certification Pursuant to 18 USC, Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRL Definition Linkbase Document 101.LAB XBRL Labels Linkbase Document 101.PRE XBRL Presentation Linkbase Document -18- Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILVERGRAPH INTERNATIONAL, INC. Date:August 13, 2015 /s/ Jason Adelman Jason Adelman, Chief Executive Officer, Chief Financial Officer, Secretary and Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:August 13, 2015 /s/ Jason Adelman Jason Adelman, Chief Executive Officer, Chief Financial Officer, Secretary and Director -19- Table of Contents INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2014 and 2013 F-3 Statements of Operations for the Years Ended December 31, 2014 and 2013 F-4 Statements of Stockholders’ Deficit for the Years Ended December 31, 2014 and 2013 F-5 Statements of Cash Flows for the Year Ended December 31, 2014 and 2013 F-6 Notes to the Financial Statements F-7 F-1 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Silvergraph International, Inc. We have audited the balance sheets of Silvergraph International, Inc. as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Silvergraph International, Inc. as of December 31, 2014 and 2013, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses and negative cash flows from operating activities, which have resulted in a negative working capital and a stockholders' deficit. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Weinberg & Company, P.A. Los Angeles, California August 11, 2015 F-2 Table of Contents SILVERGRAPH INTERNATIONAL, INC. BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Convertible promissory notes and accrued interest - Promissory notes and accrued interest - Total current liabilities Convertible promissory notes and accrued interest - Promissory note and accrued interest - Total liabilities Commitments and contingencies Stockholders' Deficit Common Stock, $0.001 par value, 100,000,000 shares authorized: 2,971,154 shares issued and outstanding Additional paid-in capital Common shares issuable (0 and 1,703,586 shares) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements F-3 Table of Contents SILVERGRAPH INTERNATIONAL, INC. AND SUBSIDIARY STATEMENTS OF OPERATIONS Year Ended December 31, 2014 Year Ended December 31, Revenues $
